AO 399 (01!09} \‘!aiver of the Service ofSumtnons

 

 

UNITED STATES DISTRICT CoUR'r

for the
Western District of Virginia

Bi||ie Miche||e Cunningham, indivi_du_en|y§']d_ et a|;_

 

P[n'r'n!ijj"
V.

Dynarnic Recovery SQlutions_,__|:|_¢Q_et a|.
D¢fendam

Civil Action No. 7:19-cv-00034-EKD

\/\/\/\/\_/

WAIVER OF TIIE SERVICE OF SUMMONS

To: Atyeh Srtiei_n Esq. "___m_
(Name ofrhe plaintiffs attorney or unrepresented plainu‘j")

 

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

l understand that I, or the entity l represent, will l<eep all defenses or objections to the lawsuit, the court`s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service

I also understand that I, or the entity l represent, must file and serve an answer or a motion under Rule 12 within
60 days from 01!18."2019 , the date when this request was sent (or 90 days if it was sent outside the
United States). lf I fail to do so, a defaultjudgment will be entered against r the entity I representl

 

Date: 01/21."2{}‘|9

 

Dynamic Recovery So|utions, LLC mr

 

 

Prr'nted name 0 f party waiving service 0 f summons Pr!med name
Dynamic Recovery So[utions, LLC

135 lnterstate Bou|evard, Suite 6
Greenvi|le, SC 29615

 

Address

cristyb@gotod rs.com

 

E~mai[ address

f6_64_) 509-0060

 

 

Te[ephr)ne number

 

Duty to Avoid Unnecessary Expenses ofServing a Summons
Rule 4 ofthe Federal Ru|es efCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
and complaintl A defendant who is located in the United States and who fails to return a signed waiver ofservice requested by a plaintiff located in
the United States will be required to pay the expenses ofscrvice, unless the defendant shows good cause for the failure

“Good eausc” does nor include a beliefthat the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive servicc, then you must, within the time specified on the waiver forrn, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy With the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been served

Case 7:19-ev-00034-EKD Doeument 3 Filed 01/30/19 Page 1 of 1 Pageid#: 18

